 1500 LAWRENCE AVENUE
         CN7807
OCEAN, NEW JERSEY 07712
       732-922-1000
    732-922-6161 (FAX)
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
       www.ansellgrimm.com

                                                    January 19, 2021

      Via ECF

      Honorable Alison J. Nathan, U.S.D.J.
      United States District Court for the
         Southern District of New York
      40 Foley Square, Room 2102
      New York, New York 10007

                Re:          Jeffrey M. Goldman v. Sol Goldman Investments LLC, et al.
                             Civil Action No.: 1:20-cv-6727

      Dear Judge Nathan:

                This firm represents Defendants Sol Goldman Investments LLC (“SGI”), Solil

      Management, LLC (“Solil”), and Jane H. Goldman (collectively, “Defendants”) in the above

      styled matter. Pursuant to Local Rule 7.1(d), SGI submits this letter-motion to adjourn the

      mediation presently scheduled for February 24, 2021, for the reasons set forth within.

                As the Court is aware, SGI filed a motion to dismiss the Amended Complaint, pursuant to

      Rules 12(b)(1) (lack of subject matter jurisdiction) and 12(b)(6) (failure to state a claim upon which

      relief may be granted). That motion is not fully briefed yet. In the interim, pursuant to the Chief

      Judge’s standing order in employment cases, the mediation office assigned a mediator to this

      matter and an initial conference call between the parties and the mediator took place.



      086874.000058.70146232
 1500 LAWRENCE AVENUE
         CN7807                                                                                         Page 2
OCEAN, NEW JERSEY 07712
       732-922-1000
    732-922-6161 (FAX)
                   At the present time, a mediation session is scheduled for February 24, 2021. In light of the
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
        fact that SGI’s motion is pending -- and raises subject-matter jurisdiction issues arising from a
          973-247-9000
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        dispute as to which entity actually employed Plaintiff -- SGI respectfully requests that the
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        mediation be adjourned until after the motion is decided. This would avoid the prospect of having
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

        an unnecessary and potentially improper party participate in the mediation, which only will disrupt
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
        the proceeding and reduce the chance of an amicable resolution. Once the Court decides the
       www.ansellgrimm.com


        pending motion to dismiss, the parties can then proceed to mediation. No prior adjournment of

        the mediation session has been requested and counsel to Plaintiff has offered no objection to this

        request.

                   For the foregoing reasons, SGI respectfully submits that its letter-motion to adjourn the

        mediation presently scheduled for February 24, 2021 be granted.

                                                         Respectfully submitted,




                                                         Joshua S. Bauchner, Esq.
                                                         Ansell Grimm & Aaron, P.C.
                                                         Attorneys for Defendants

        Cc:        Counsel for Plaintiff (via ECF)




        086874.000058.70146232
